Citation Nr: 1737079	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  04-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right upper extremity polyneuropathy.

2.  Entitlement to an initial evaluation in excess of 10 percent for left upper extremity polyneuropathy.

3.  Entitlement to increased initial evaluations for degenerative changes of metacarpophalangeal joint of the right index finger, rated as noncompensable from June 17, 2002, and as 10 percent disabling from April 17, 2006.

4.  Entitlement to an initial compensable evaluation for degenerative changes of metacarpophalangeal joint of the right thumb.

5.  Entitlement to an initial compensable evaluation for degenerative changes of metacarpophalangeal joint of the left index finger.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for the time period prior to November 27, 2006.

7.  Entitlement to an effective date prior to November 27, 2006, for entitlement to basic eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in February 2003, August 2012, May 2015, and April 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2007, the Board denied the claim of entitlement to service connection for disability of the upper extremities.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court) and the Court issued a Memorandum Decision in March 2009, vacating the Board's February 2007 decision and remanding the issue related to the upper extremities to the Board for proceedings consistent with the Court's decision.

In November 2009, the Board remanded that matter for additional development.  In November 2014, the Board granted entitlement to service connection for a chronic disability involving multiple joints in both upper extremities with arthralgia, other than osteoarthritis of the right and left wrists.  It also remanded the matter of entitlement to a TDIU for additional development and readjudication. 

In May 2015, the RO issued a rating decision awarding entitlement to service connection for right upper extremity polyneuropathy (assigning a 10 percent evaluation from June 17, 2002); left upper extremity polyneuropathy (assigning a 10 percent evaluation from June 17, 2002); degenerative changes of metacarpophalangeal joint of the right index finger (assigning a noncompensable rating from June 17, 2002, and a 10 percent rating from April 17, 2006); degenerative changes of metacarpophalangeal joint of the right thumb (assigning a noncompensable rating from June 17, 2002); and degenerative changes of metacarpophalangeal joint of the left index finger (assigning a noncompensable rating from June 17, 2002).  In an April 2016 rating decision, the RO granted entitlement a TDIU as well as basic eligibility for DEA, each effective November 27, 2006.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, additional development remains necessary regarding the appeal for entitlement to a TDIU prior to November 27, 2006.  In the prior November 2014 remand, the Board noted that the Director of Compensation Service in August 2013 had stated that the matter of entitlement to a TDIU on an extraschedular basis should be reconsidered if service connection were awarded for the upper extremities.  As the Veteran had been awarded service connection for disabilities of the upper extremities, the Board found that a remand was required for the matter of entitlement to a TDIU in order for the claim to be reconsidered by the Director of Compensation Service, unless such reconsideration was rendered moot.  The Board instructed the AOJ to readjudicate the claim for entitlement to a TDIU, noting that if it is determined that the Veteran did not meet the schedular criteria for entitlement to a TDIU for any portion of the period of the claim, the AOJ must again refer the matter to the Director of Compensation Service for extraschedular consideration of the Veteran's TDIU claim.

The Board is cognizant that the AOJ granted entitlement to a TDIU, effective November 27, 2006, in an April 2016 rating decision.  However, as the AOJ did not refer the matter to the Director of Compensation Service for extraschedular consideration of the Veteran's TDIU claim for the time period prior to November 27, 2006, the Board finds that the AOJ has not substantially complied with the directives of the prior November 2014 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b) for the time period prior to November 27, 2006, must be reconsidered by the Director of Compensation Service.

As development of evidence concerning the Veteran's employability is incomplete, the Board finds the current initial rating appeals to be intertwined with the TDIU issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003) (noting the inextricably intertwined nature of a decision on extraschedular consideration and a TDIU claim); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

The record also shows that the Veteran last underwent a VA examination to evaluate his multiple upper extremity disabilities in August 2012.  In the July 2016 substantive appeal, the Veteran's attorney discussed symptoms related to the Veteran's upper extremities, such as severe pain and numbness, which had occurred during the appeal period.  The attorney also commented that the most recent examination was conducted in August 2012 as well as specifically requested that the Veteran be afforded a new, adequate examination to determine the current severity of his service-connected disabilities.  Based on the foregoing discussion, the Board finds that an additional examination(s) is warranted to clarify the current nature and severity of the Veteran's service-connected right upper extremity polyneuropathy, left upper extremity polyneuropathy, degenerative changes of metacarpophalangeal joint of the right index finger, degenerative changes of metacarpophalangeal joint of the right thumb, and degenerative changes of metacarpophalangeal joint of the left index finger.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination). 

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected upper extremity disabilities from North Texas VA Healthcare System (VAHCS), to include the Dallas VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to May 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in an April 2016 rating decision, the AOJ granted entitlement to basic eligibility to DEA, effective from November 27, 2006.  An July 2016 VA Form 21-0958 (Notice of Disagreement) serves as a timely notice of disagreement with respect to the matter of entitlement to an effective date prior to November 27, 2006, for entitlement to basic eligibility to DEA.  Manlincon v. West, 12 Vet. App. 238 (1999) (where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to an effective date prior to November 27, 2006, for entitlement to basic eligibility to DEA.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records pertaining to the Veteran's service-connected upper extremity disabilities from North Texas VAHCS for the time period from May 2015 to the present and associate them with the record.

2.  Thereafter, the Veteran should be afforded an appropriate VA medical examination(s) to ascertain the current severity of his service-connected right upper extremity polyneuropathy, left upper extremity polyneuropathy, degenerative changes of metacarpophalangeal joint of the right index finger, degenerative changes of metacarpophalangeal joint of the right thumb, and degenerative changes of metacarpophalangeal joint of the left index finger.  Prior to conducting the examination(s), the electronic claims file must be made available to the examiner.  All indicated studies, including X-rays, must be conducted.

All symptoms and manifestations of the upper extremity disabilities must be noted in the report, including ranges of motion.  The examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for each upper extremity and applicable finger.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also note, in degrees, if repeated range of motion testing results in additional limitation of motion, or in additional functional loss.  The examiner should note the degree(s) of additional range of motion loss due to pain on use and during flare-ups.  If there is functional loss/impairment, the examiner should express the degree of additional range of motion loss, if possible.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2016).

3.  Thereafter, the AOJ must refer the Veteran's electronic claims file to the Director, C&P Service, for consideration of entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b) for the time period prior to November 27, 2006.  In connection with the referral, the AOJ should include a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors bearing on the issue.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the record since the April 2016 statement of the case and June 2017 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  After the current appeal has been returned to the Board, the AOJ must issue the Veteran a statement of the case and notification of his appellate rights on the issue of entitlement to an effective date prior to November 27, 2006, for entitlement to basic eligibility to DEA, which was addressed by the AOJ in the April 2016 rating decision.  38 C.F.R. § 19.26 (2016).  The Veteran and his attorney are reminded that to vest the Board with jurisdiction over an issue, a timely substantive appeal for that matter must be filed and the AOJ must certify the appeal to the Board.  38 C.F.R. §§ 19.35, 20.202 (2016).  If the Veteran perfects an appeal as this issue, the issue must be certified to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

